Citation Nr: 0833628	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-08 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a stomach 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1978 
to November 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran's stomach disorder is manifested by recurrent 
severe abdominal pain and bowel, colon, or abdominal 
distention, requiring frequent nasogastric (NG) tube 
placement with stomach decompression.

2.  The evidence of record shows marked interference with 
employment and frequent periods of hospitalization due to the 
veteran's service-connected stomach disability so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular evaluation for a 
stomach disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7301 (2007).

2.  The criteria for a 60 percent extraschedular evaluation, 
but no more, for a stomach disorder have been met.  38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Codes 7323, 7347 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a stomach disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim in a March 2008 
supplemental statement of the case (SOC), August 2004 and 
March 2008 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  

The letters did not provide notice that there must be 
evidence of worsening of the disability and the effect on 
employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, or notice of the different types of competent 
evidence to show the above.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  But there is no prejudice to the 
veteran because the purpose of the notice was not frustrated 
and the essential fairness of the adjudication was not 
affected.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007) (noting that notice deficiencies are prejudicial unless 
the VA shows that the purpose of the notice was not 
frustrated); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  There is no prejudice because a reasonable 
person would understand what was needed to substantiate a 
claim for an increased evaluation:  the above information was 
provided to the veteran in the September 2005 supplemental 
SOC, the claim was readjudicated in a March 2008 supplemental 
SOC, the veteran has had several years to submit additional 
evidence, and the veteran has been represented by a veterans 
service organization.  Simmons, 487 F.3d at 896; Sanders, 487 
F.3d at 889.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons, 487 F.3d at 896; 
Sanders, 487 F.3d at 889. 

The veteran's service treatment records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a January 1988 rating decision, the RO granted service 
connection for a stomach disorder and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7343-
7307-7301, effective November 28, 1987.  In a July 2000 
rating decision, the RO assigned a 30 percent evaluation, 
effective April 15, 1999.  In September 2000, the veteran 
filed a claim for entitlement to an increased evaluation.  By 
an August 2001 rating decision, the RO continued the 30 
percent evaluation, but assigned a temporary total evaluation 
from November 6, 2000 to January 1, 2001.  In October 2001, 
the veteran filed a notice of disagreement regarding the 
evaluation.  By a November 2001 SOC, the RO assigned a 50 
percent evaluation, effective January 1, 2000, a temporary 
total evaluation effective from November 6, 2000 to January 
1, 2001, and a 50 percent evaluation thereafter.  In July 
2002, the veteran filed an appeal regarding the evaluation.  

By October 2002 and September 2005 rating decisions, the RO 
continued the 50 percent evaluation but assigned temporary 
total evaluations effective from October 23, 2001 to May 1, 
2002 and from January 7, 2005 to March 1, 2005.  Because 100 
percent is the highest possible evaluation, the period at 
issue here excludes the time periods for which a temporary 
total evaluation was assigned:  November 6, 2000 to January 
1, 2001, October 23, 2001 to May 1, 2002, and January 7, 2005 
to March 1, 2005.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that the veteran is presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum benefit is 
awarded).  

By way of history, during active service, a carcinoid tumor 
of the duodenum was diagnosed.  Resection was conducted.  
Shortly thereafter, the veteran underwent an exploratory 
laparotomy, cholecystectomy, and partial colectomy.  The 
veteran developed gastroesopheageal reflux disease (GERD) and 
in 1994, the veteran underwent a Nissen fundoplication.  
Since that time, the veteran has had frequent recurrent small 
bowel obstructions and has had exploratory laparotomies with 
lysis of adhesions in 1996, 1999, and 2000.  After the 
procedure in 1999, the small bowel obstruction symptoms began 
occurring once per month.  

The private medical evidence of record shows that multiple 
times per month from 2000 through 2005, the veteran was 
treated for his stomach disorder for several hours in the 
emergency room (ER).  Each time, the veteran presented with 
moderate to severe abdominal pain and distention that was 
relieved only with pain medication and insertion of an NG 
tube for stomach compression.  In 2000, he presented in the 
ER for stomach compression from 1 to 23 times per month.  In 
2001, he presented from 10 to 13 times per month.  In 2002, 
the veteran presented for stomach compression in the ER from 
1 to 2 times per month.  In 2003, he presented from 1 to 10 
times per month.  In 2004, the veteran presented from 2 to 22 
times per month.  And in 2005, the veteran was seen from 1 to 
6 times per month.  

In private medical records from January 2000 through 
September 2005, the veteran consistently presented with 
severe abdominal pain and distention, and denied vomiting and 
diarrhea.  There was occasional nausea.  Each time, an NG 
tube was placed for decompression.  Afterwards, x-rays noted 
decompressed stomach and resolved gaseous distention of the 
stomach.  X-rays noted massive gaseous distention of the 
large bowel, small bowel, and colon, marked reflux ileus, 
possible partial organic or functional small bowel 
obstruction, possible gastric outlet obstruction, bowel 
hypomotility, distention suggesting gastroparesis, and 
moderate gastric dilatation.  Intermittently x-rays showed no 
evidence of bowel obstruction.  The diagnoses were chronic 
recurrent gastric and abdominal pain and distension, 
abdominal distension secondary to aerophagia, small bowel 
obstruction, possibly due to adhesions, chronic intestinal 
obstruction, gastrointestinal (GI) dysmotility, ileus, 
pseudo-obstruction, GERD, gastroparesis, air swallower, 
intestinal adhesions, hypomotility, gastric outlet 
obstruction, irritable bowel syndrome (IBS), abdominal pain, 
dysfunctional bowel, chronic recurrent gastric disorder, and 
nonfunctioning gastrostomy (G) tube with G tube replacement.  

In a March 2000 VA examination, the veteran reported mild 
symptoms of heartburn and a long history of nausea, but 
denied vomiting, flushing, fevers, chills melena, bright red 
blood per rectum, and hematemesis.  There was no history of 
weight gain or loss and no signs of anemia.  In a July 2002 
VA digestive conditions examination, the veteran reported 
recurrent episodes of abdominal pain.  The veteran was 
usually able to decompress with an NG tube.  The veteran was 
fairly well nourished.  The diagnoses were carcinoid in 
remission and small bowel obstructions, secondary to 
adhesions, very poor prognosis, likely to recur very 
frequently through the rest of the veteran's life.  In an 
August 2002 VA record, x-rays did not show obstruction.  

In March and June 2003 VA medical records, the veteran 
reported stable weight and GERD.  The impression was 
carcinoid syndrome.  In a March 2004 VA record, the veteran 
reported nightly partial obstructions, for which he has to go 
to a local ER for NG tube placement and stomach 
decompression.  The assessment was carcinoid syndrome and 
recurrent partial small bowel obstructions.  In a September 
2004 VA GI and intestines examination, the veteran reported 
that he needed a daily NG tube placement for decompression.  
The veteran reported that he lost 6 pounds since March 2004 
and currently weighed 236 pounds.  He denied nausea and 
vomiting and appeared well nourished.  The diagnosis was 
carcinoid, in remission, small bowel obstructions secondary 
to adhesions, and painful abdominal distention.  

In an August 2005 GI and stomach disorders examination, the 
veteran reported constant nausea, abdominal bloating, pain, 
and dry heaves, but no vomiting, melena, or hematemesis.  He 
reported that when he was seen in the ER, he was given pain 
medical, an NG tube was placed, and then he spends 3 hours 
there for decompression and is sent home.  There was a 
history of Nissen fundoplication with a redo earlier in the 
year.  The veteran denied weight loss or gain.  There were no 
signs of anemia and good bowel sounds.  The examiner found 
that the veteran's symptoms include severe GERD, intermittent 
bowel obstructions, nausea, and resultant abdominal bloating.  

The veteran's current 50 percent evaluation for his stomach 
disorder contemplates severe impairment from definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  See 
38 C.F.R. § 4.114, Diagnostic Code 7301 (2007).  Because this 
is the maximum evaluation permitted under this diagnostic 
code, no increased evaluation is warranted under Diagnostic 
Code 7301 for a stomach disability.

Other potentially applicable diagnostic codes regarding the 
digestive system have been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For gastric or 
duodenal ulcer, a maximum 60 percent evaluation is assigned 
for severe ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Codes 7304, 7305 (2007); see also 
38 C.F.R. § 4.114, Diagnostic Code 7309 (2007) (noting that 
stenosis of the stomach is rated as gastric ulcer).  For 
gastrojejunal ulcer a 60 percent is assigned when the ulcer 
is severe, and the same as pronounced with less pronounced 
and less continuous symptoms with definite impairment of 
health and a 100 percent schedular rating is assigned for 
ulcer disease which is pronounced, with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or a hematemesis, and 
weight loss, so as to render the individual totally 
incapacitated.  38 C.F.R. § 4.71a, Diagnostic Code 7306 
(2007).  But an increased evaluation is not for application 
under the codes for ulcers because the private records from 
2000 to 2005 demonstrate that the veteran does not have 
ulcers, and although the veteran intermittently reported 
nausea, he consistently denied hematemesis, melena, and 
weight loss.  VA medical records noted the veteran had stable 
weight and there was no vomiting.  Moreover, the March 2000 
VA examination noted weight loss or anemia, a July 2002 VA 
examination noted the veteran was well-nourished, a September 
2004 VA examination noted no vomiting, and the August 2005 VA 
examination noted no vomiting, signs of anemia, or weight 
loss or gain.  Accordingly, an increased evaluation is not 
warranted under the diagnostic codes for ulcers.

For chronic hypertrophic gastritis, a maximum 60 percent 
evaluation is warranted in cases of severe hemorrhages or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2007).  But both the private and VA 
medical records are silent for any severe hemorrhages or 
large ulcerated or eroded areas.  For postgastrectomy 
syndromes, a maximum 60 percent evaluation is warranted for 
symptoms of nausea, sweating, circulatory disturbances after 
meals, diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia warrants the maximum rating of 60 
percent.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2007).  As 
noted above, the medical evidence of record indicates 
intermittent nausea, but no diarrhea, weight loss, or anemia.  

Moreover, an increased evaluation for residuals of stomach 
injury is not for application because it is rated identically 
to Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 
7310 (2007).  An increased evaluation is also not warranted 
under the remaining digestive disorders diagnostic codes 
because the stomach disability does not encompass stricture, 
spasm, or diverticulum of the esophagus, injuries of the 
mouth or lips, loss of whole or part of the tongue, residuals 
of a liver injury, cirrhosis of the liver, chronic 
cholecystitis, cholelithiasis, or cholangitis, injury or 
removal of the gall bladder, irritable colon syndrome, 
amebiasis, dysentery, ulcerative colitis, distomiasis, 
chronic enteritis or enterocolitis, diverticulitis, resection 
of the small or large intestine, fistula of the intestine, 
peritonitis, impairment of sphincter control, stricture of 
the rectum and anus, prolapse of the rectum, fistula in ano, 
hemorrhoids, pruritus ani, inguinal, ventral, or femoral 
hernia, visceroptosis, malignant neoplasms of the digestive 
system, benign neoplasms, chronic liver disease, hiatal 
hernia, pancreatitis, vagotomy, liver transplant, or 
hepatitis C.  38 C.F.R. § 4.114, Diagnostic Codes 7200-05, 
7311-7348, 7351, 7354 (2007).  Accordingly, an increased 
evaluation is not warranted under alternative diagnostic 
codes.

The Board must therefore consider whether an extra-schedular 
evaluation is warranted in this case.  38 C.F.R. § 3.321(b) 
(2007).  Such an evaluation is warranted in exceptional cases 
where a schedular evaluation is found inadequate.  38 C.F.R. 
§ 3.321(b).  In such an exceptional case, the RO must refer 
the appeal to Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  The Board may not assign an extra-schedular 
rating in the first instance.  Beverly v. Brown, 9 Vet. App. 
402, 406 (1996).  Here, however, in February 2008, the Board 
remanded the case to the RO for referral for consideration of 
an extraschedular evaluation.  In a March 2008 memorandum, 
the Director of the Compensation and Pension Service found 
that such an evaluation was not warranted noting only that 
the 50 percent evaluation was not inadequate and that the 
veteran was able to apply for a total disability rating based 
on individual unemployability (TDIU) if he became unemployed.  

The rating schedule's percentage evaluations represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  38 
C.F.R. § 4.1 (2007).  Generally, the degrees of disability 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  An extraschedular evaluation is for assignment 
only where "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board finds that the evidence of record supports the 
criteria for assignment of an extraschedular evaluation.  
First, as noted above, the applicable Diagnostic Code does 
not provide for a higher evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.  Moreover, the veteran's symptomatology 
is severe recurrent abdominal pain and distention without 
vomiting and with only occasional nausea, and relieved only 
by NG tube placement and stomach decompression.  These 
symptoms do not follow severe peritonitis, a ruptured 
appendix, perforated ulcer, or operation with drainage, but 
rather, reflect a persistent condition which is not 
adequately reflected by Diagnostic Code 7301.  Second, as 
noted above, the veteran's symptomatology is not accurately 
reflected by any of the other digestive system diagnostic 
codes. 

Third, the veteran has provided evidence of marked 
interference with employment.  In an October 2000 Certificate 
of Health Care Provider, an examiner noted the veteran's 
repeated need for ER visits and persistent symptomatology 
despite surgical intervention.  The examiner noted that the 
veteran would likely need to work intermittently or less than 
a full schedule.  An October 2000 request for advance sick 
leave authorization was also of record.  2000 employment 
leave records demonstrate that the veteran missed 
approximately 675 hours of work, including sick and annual 
leave, and took approximately 100 hours of leave without pay.  
2001 leave records (through August 2001) demonstrate that the 
veteran missed 216 hours of work, including sick and annual 
leave and took approximately 32 hours of leave without pay.  
An August 2001 employer memorandum regarding attendance noted 
that the veteran's attendance for the last 2 years was 
alarming and that based on the veteran's overall record, he 
had not met his attendance responsibilities.  In an October 
2001 Certificate of Health Care Provider, an examiner noted 
the veteran's intermittent severe symptomatology that often 
required him to miss work completely due to continuous 
repeated need for ER visits and hospitalization.  

In a November 2001 statement, the veteran's wife stated that 
the veteran had missed over 500 hours of work and has had to 
borrow sick time.  In a November 2001 statement, the veteran 
reported that he had missed over 500 hours of work, had to 
request 240 hours of leave to cover his surgeries, and was 
unpaid for many hours of work that he had to miss for which 
he did not have sick or annual leave.  In an August 2004 
statement, the veteran asserted that he makes several trips 
to the ER every week to have a NG tube inserted.  The process 
takes a few hours, it is usually late when it happens, and he 
has difficulty getting up for work in the morning.  The 
veteran noted that he has had to use 300 hours of leave this 
year, including leave without pay due to doctor appointments.  

In September 2005 lay statements, the veteran asserted that 
he had missed over 600 hours of work due to his disability 
including sick leave, annual leave, advance leave, and leave 
without pay.  In a September 2005 lay statement, the 
veteran's wife stated that the veteran had no remaining sick 
or annual leave and was in the hole for sick leave.  A 
September 2005 paycheck stub noted that for the year, the 
veteran had used 108 hours of leave without pay and 188 sick 
hours, and the annual leave balance was 1.5 hours.  A Leave 
Year 2005 Absence Analysis showed absences in every 2-week 
pay period ranging from 1 absence to 10 absences.  2005 leave 
records note that the veteran missed approximately 450 hours 
of work, including sick and annual leave, and took 
approximately 112 hours of leave without pay.  

Fourth, there is evidence of frequent hospitalizations.  As 
noted above, the veteran sought treatment in the ER for 
stomach compression from 1 to 23 times per month.  In 2001, 
he presented from 10 to 13 times per month.  In 2002, the 
veteran presented for stomach compression in the ER from 1 to 
2 times per month.  In 2003, he presented from 1 to 10 times 
per month.  In 2004, the veteran presented from 2 to 22 times 
per month.  And in 2005, the veteran was seen from 1 to 6 
times per month.

In summary, the veteran's stomach disorder symptomatology is 
not adequately represented by the available diagnostic codes 
and the veteran has presented significant evidence that his 
stomach disorder causes marked interference with employment 
and frequent hospitalizations beyond that contemplated in the 
schedular standards.  The Board also notes that the veteran 
remains employed at this point and thus is not eligible for 
TDIU.  See Kellar v. Brown, 6 Vet. App. 157, 162 (Vet. App. 
1994) (noting that the effects of a service-connected 
disability are measured differently when considering an 
extraschedular evaluation and when considering entitlement to 
TDIU).  Accordingly, and with application of the benefit of 
the doubt doctrine, an extraschedular evaluation is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Board finds that an extraschedular evaluation of 60 
percent is warranted.  As noted above, none of the digestive 
system diagnostic codes adequately reflect the symptomatology 
of the veteran's stomach disorder.  In determining the 
appropriate evaluation to be assigned, an unlisted condition 
may be rated under a closely related disease or injury in 
which the functions affected, anatomical localization, and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2007).  Evaluations of 60 percent are assigned for severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, and with health only fair during remissions, 
and for pancreatitis with frequent attacks of abdominal pain, 
loss of normal body weight, and other findings showing 
continuing pancreatic insufficiency between attacks.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7323, 7347.  The 100 percent 
evaluation assigned for those digestive system disorders 
reflect pronounce ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess, and pancreatitis with 
frequently recurring disabling attacks of abdominal pain with 
few pain free intermissions and with steatorrhea, 
malabsorption, diarrhea, and severe malnutrition.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7323, 7347.  Thus, both diagnostic 
codes assign 60 percent evaluations for digestive systems 
disorders with numerous or frequent attacks per year and 
other related symptomatology, and assign 100 percent 
evaluations for symptomatology that manifests in general 
debility or few pain free intermissions.  The veteran's 
symptomatology is more adequately described as a stomach 
disorder with chronic recurrent severe attacks, but with more 
than a few pain free intermissions and not productive of 
general debility.  See 38 C.F.R. § 4.7 (2007) (the higher of 
2 evaluations is assigned only if the disability picture more 
nearly approximates the criteria required for that higher 
evaluation).  Accordingly, an extraschedular evaluation of 60 
percent is warranted.  


ORDER

An extraschedular evaluation of 60 percent, but no more, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


